Title: John Adams to Abigail Adams, 7 October 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia Octr. 7. 1774
     
     I thank you for all your kind favours. I wish I could write to you, much oftener than I do. I wish I could write to you, a Dozen Letters every day. But the Business before me, is so arduous and takes up my Time so entirely, that I cannot write often. I had the Characters and Tempers, the Principles and Views of fifty Gentlemen total Strangers to me to study, and the Trade, Policy, and whole Interest of a Dozen Provinces, to learn when I came here. I have Multitudes of Pamphlets, News Papers, and private Letters to read. I have numberless Plans of Policy, and many Arguments to consider. I have many Visits to make and receive—much Ceremony to endure, which cannot be avoided, which you know I hate.
     There is a great Spirit in the Congress. But our People must be peaceable. Let them exercise every day in the Week, if they Will, the more the better. Let them furnish themselves with Artillery, Arms and Ammunition. Let them follow the Maxim, which you say they have adopted “In Times of Peace, prepare for War.” But let them avoid War, if possible, if possible I say.
     Mr. Revere will bring you the Doings of the Congress, who are now, all around me debating what Advice to give to Boston and the Massachusetts Bay.
     We are all well—hope our Family is so—remember me to them all. I have advised you before to remove my Office from Boston to Braintree. It is now, I think absolutely necessary. Let the best Care be taken of all Books and Papers.
     Tell all my Clerks to mind their Books, and study hard—for their Country will stand in need of able Councillors.
     I must give you a general Licence to make my Compliments to all my Friends and Acquaintances: I have not Time to name them particularly. I wish they would all write to me—if they leave Letters at Edes and Gills, they will soon be sent to me.
     I long to be at home, but I cannot say when. I will never leave the Congress, untill it rises, and when it will rise, I cannot say. And indeed I cannot say but We are better here than any where. We have fine Opportunities here to serve Boston and Massachusetts, by acquainting the whole Continent with the true State of them. Our Residence here greatly serves the Cause.
     The Spirit and Principles of Liberty, here, are greatly cherished, by our Presence and Conversation.
     The Elections of the last Week in this City, prove this. Mr. Dickenson was chosen almost unanimously a Representative of the County. The Broadbrims began an opposition to your Friend Mr. Mifflin, because he was too warm in the Cause. This instantly alarmed the Friends of Liberty and ended in the Election of Mr. Mifflin, by Eleven hundred Votes out of Thirteen, and in the Election of our Secretary Mr. Charles Thompson to be a Burgess with him. This is considered here as a most compleat and decisive Victory in favour of the American Cause. And it is said it will change the Ballance in the Legislature here against Mr. Galloway who has been supposed to sit on the Skirts of the American Advocates.
     
     Mrs. Mifflin who is a charming Quaker Girl, often enquires kindly after your Health.
     
      Adieu my dear Wife—God bless you and yours. So wishes and prays, without ceasing,
      John Adams
     
    